Exhibit 10.1

 



[image_001.jpg]

 



 

 

December 29, 2014

 

Roth Capital Partners, LLC

888 San Clemente Drive

Newport Beach, CA 92660

 

Ladies and Gentlemen:

 

Reference is made to that certain Equity Distribution Agreement dated as of
November 18, 2014, between xG Technology, Inc., a Delaware corporation (the
“Company”), and Roth Capital Partners, LLC (“Roth”) (together, the Company and
Roth may be referred to as “Parties”). All capitalized terms not defined herein
shall have the meaning ascribed to them in the Agreement.

 

The Parties wish to amend the Agreement as follows:

 

Section 1 of the Agreement is hereby amended by substituting “One Million
Dollars ($1,000,000)” for “Ten Million Dollars ($10,000,000).”

 

Further, the Company is hereby furnishing, and Roth hereby acknowledges having
received and reviewed a copy of the amended prospectus that incorporates the
changes to the Agreement pursuant to the Company’s obligations under Section
6(a) of the Agreement.

 

Very truly yours,

 

xG Technology, Inc.

 

 

By: /s/ Roger G. Branton

 

Its: Roger G. Branton, CFO

 

 

Received, acknowledged, and agreed:

 

 

Roth Capital Partners, LLC

 

By: /s/ Aaron Gurewitz

 

Its: Authorized Signatory

 

 



240 South Pineapple Avenue • Suite 701 • Sarasota, FL 34236 • 941.953.9035 •
941.954.8595 (F) • www.xGtechnology.com

 

 





 

